Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference Lee; Yi-Chi et al., US 20150070644 A1 teaches: A pixel structure includes a scan line, a data line, an active device, a first electrode layer, a second electrode layer, and an insulation layer. The active device is electrically connected to the scan line and the data line. The first electrode layer is electrically connected to the active device. The second electrode layer is electrically insulated from the first electrode layer. The insulation layer is located between the first electrode layer and the second electrode layer, and the first electrode layer or the second electrode layer includes an enclosed-frame-shaped portion, first V-shaped branch portions, and second V-shaped branch portions. The first V-shaped branch portions and the second V-shaped branch portions are arranged within the enclosed-frame-shaped portion in opposite directions, and end terminals of the first V-shaped branch portions and end terminals of the second V-shaped branch portions are connected to the enclosed-frame-shaped portion. .
But fails to teach:
a data line disposed on the substrate;
an another data line disposed on the substrate and adjacent to the data line;
a first light emitting diode comprising a first electrode; and
a second light emitting diode comprising an another first electrode,
wherein the first electrode partially overlaps the data line and the
another first electrode partially overlaps the another data line.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745